Filing Date: 01/06/2020
Claimed Priority Date: 09/26/2017 (DIV of 15/716,261 now PAT 10,553,536) 
    11/29/2016 (CN 201611066883.1)
Applicants: He et al.
Examiner: Younes Boulghassoul 
 
DETAILED ACTION
This Office action responds to the After-Final Amendment                                                filed under AFCP2.0 on 03/02/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed under AFCP2.0 on 03/02/2022, responding to the Office action mailed on 12/15/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 1-10. Accordingly, pending in this application are claims 11-20.






Response to Amendment

Applicant’s amendments to the Specification have overcome the objections to Specification previously set forth in the Final Office action mailed on 12/15/2021. 
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 previously set forth in the same Office action. Accordingly, the previous claim rejections are also withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT



This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Interconnect Structure having Metal Layers Enclosing a Dielectric--.

Allowable Subject Matter







Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of record fails to disclose or suggest an interconnect structure, wherein the first dielectric portion has a top surface lower than the second dielectric portions; the first metal portion and the substrate together enclose the first dielectric portion; a second dielectric layer, formed on the first metal portion of 
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose interconnect structures having some aspects of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814